Citation Nr: 1413641	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran filed a notice of disagreement in November 2007.  A statement of the case was issued in February 2008.  He filed a substantive appeal in March 2008.

In November 2010, the Veteran testified at a personal hearing before the a Decision Review Officer (DRO) at the Roanoke RO.  A transcript of this hearing was prepared and associated with the claims file.

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

During the course of this appeal, jurisdiction of this claim has been transferred to the RO in Roanoke, Virginia.

In May 2011, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review. 

In addition to remanding the TDIU claim, the May 2011 Board decision remanded issues of entitlement to service connection for disabilities of the left and right scapula and of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.  These three claims had been denied in a December 2010 rating decision and the Veteran had filed a timely notice of disagreement in January 2010.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the Board remanded these claims for the issuance of a statement of the case and to give the Veteran an opportunity to perfect appeals of these denials.  The requested statement of the case was issued in August 2011, but the Veteran's substantive appeal was not received by VA until December 2011 and was deemed untimely.  The RO interpreted the untimely VA Form 9 as a new claim for benefits.  Following a January 2012 duty to assist letter, the RO denied these three claims.  The Veteran did not file a notice of disagreement, and therefore, these issues are not on appeal before the Board.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  The Veteran's only service-connected disabilities are tinnitus, rated 10 percent disabling, dorso-lumbar strain, rated 10 percent disabling, and bilateral hearing loss, rated 0 percent disabling.

2.  The Veteran's service-connected disabilities have not been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a March 2007 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to a TDIU.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra. 

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.

The Board notes that the Veteran has not had a single medical opinion assessing the aggregate effect of all service-connected disabilities.  The Board notes, however, that VA is not required to arrange for such an examination to properly decide a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376 (2013).  The Veteran has undergone a VA examination in connection with his service-connected hearing loss and tinnitus (in June 2007) and his dorso-lumbar strain (in June 2007 and March 2009).  The Board finds that these examination reports provide sufficient information regarding the impact that these disabilities have on the Veteran's ability to secure and maintain employment.  Thus, these reports provide an adequate basis for a decision.

Even though the Veteran has alleged inadequacies in the examination reports of record, in particular with the March 2009 examination report due to a conflict with the examiner, the Veteran has not presented a basis for his allegations.  The Board will therefore not discount the probative value of the examinations of record based on the Veteran's unsubstantiated allegations of bias.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. TDIU

A TDIU is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2013).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service- connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.  The Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In the case at hand, the Veteran is service connected for disabilities are tinnitus, rated 10 percent disabling, dorso-lumbar strain, rated 10 percent disabling, and bilateral hearing loss, rated 0 percent disabling.  Combining these ratings under 38 C.F.R. §§ 4.25 results in an overall 20 percent disability rating.  Because these disabilities do not satisfy the schedular TDIU criteria, the Board will consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities so as to warrant consideration of a TDIU on an extraschedular basis.

The Board notes that the Veteran has requested service connection for multiple other disabilities, including degenerative disc and joint disease of the cervical spine, a left scapula disability, and a right scapula disability.  Because none of these disabilities is service-connected, the Board may not consider any impairment that is caused by these disabilities in determining whether a TDIU is warranted.

On his February 2007 TDIU claim form, the Veteran reported that he worked in clinical engineering from 2000 through 2004.  He indicated that he had engaged in some 'self consulting" work in the past year.   He reported that he had completed two years of college, studying biomedical engineering and general engineering. 

The Veteran underwent VA examinations in connection with his dorso-lumbar strain and hearing loss and tinnitus in June 2007.  The June 2007 spine examination report notes that the Veteran currently received medical treatment and injections for his spine.  He also takes medication (Flexeril for muscle spasm, and Oxycodone and Morphine for pain as needed) with fair results.  He reported that he has severe, constant pain daily.  He reported that he cannot walk more than a few yards, has to lie down frequently during the day, and is unable to stand or sit in one position for more than 20 to 30 minutes.  The Veteran reported that his usual occupation was as a biomedical engineer.  He had been unemployed for two to five years.  He reported that he had resigned his position due to harassment because he was a whistleblower.  The Veteran reported that he performed maintenance on medical systems and equipment at his job but that he cannot get another job due to his back problems.  The examiner diagnosed dorso-lumbar strain.  In terms of effects on usual daily activities, it was noted that the Veteran's dorso-lumbar strain has severe effects on playing sports; moderate effects on chores and exercise; mild effects on shopping, recreation, and travelling; and no effects on feeding, bathing, dressing, toileting, and grooming.  

The June 2007 audio examination report notes that the Veteran reported significant difficulty with constant ringing in his ears.  He described the tinnitus as being a 5 out of 10 in severity. 

A March 2009 VA spine examination report notes that "the veteran was unable to undress and dress without difficulties.  [T]he veteran reported pain at the end of lateral rotation motions but this examiner suspects this reaction didn't equal what limitation should have occu[r]red on exam.  His motions were un[a]ffected by his report of pain."  The examiner reported that the Veteran was not employed, noting that he resigned from his prior job because "'they were trying to force me out.'"  The examiner found no functional impairments to the lumbar spine and no effects on usual daily activities. 

At his November 2010 DRO hearing, the Veteran reported that his hearing loss and tinnitus interfered with his work as follows:

I worked around medical equipment when something's wrong with it, it's going beeeeep.  Well, some engineers that don't have hearing issues here, you know, tinnitus, they put alarms on these pieces of equipment, or sometimes just the function of the machine itself is going through steps, and you have to hear this little eeep.  You know, I don't hear it.  You know, that really negatively impacted my job.  That was one thing, I'm really good at electronics and anatomy and physiology and mechanical engineering.... But it's just that the high frequency, and my ears are completely dead to those high frequencies, both ears.

The Veteran testified at his December 2010 Board hearing that he has exacerbations of pain on movement.  He reported the following:

Pain causes muscle spasms and then muscle spasms increase the pain and then in a short while you're in such a state of pain, I contend, or at least I am that continuing to function, to work and to be productive in anything, and this is true whether it is at my home or at my job and I have laid on the floor and laid down and when i was going to college. And I couldn't even get through college for it, specifically sitting in chairs.... [I]f I don't keep moving ... my back is going to go into a real seizure ... but work does not qualify to give me that. 

He reported that he cannot find someone to hire him while he is taking morphine and Oxycodone.  He also described in great detail that the reason he left his most recent employment was because he would not go along with his employer's orders that he falsify records. 

Based on the above, the Board finds that referral for an extraschedular TDIU evaluation is not warranted, as the Veteran has not demonstrated that he is unable to secure or maintain substantially gainful employment due to his service-connected hearing loss, tinnitus, and lumbo-dorsal strain.  The Board notes that, while the Veteran has described impairments caused by each of these disabilities, he has not demonstrated unemployability.  Given that he has completed two years of college and that his studies have been in highly technical fields, the Board finds that the Veteran has not demonstrated that his education level leaves him unable to perform sedentary labor.  Nor has the Veteran demonstrated that he is unable to find a position requiring some manual labor or a sedentary position in which he would not be able to periodically stand up and move around to accommodate his back pain.  The Board again emphasizes that the low back strain is the only musculoskeletal disability that it may consider in its unemployability determination.  Neither of the VA spine examination reports notes interference with daily activities of such a degree to suggest unemployability, while the March 2009 examination report notes no impairment due to the low back disability.  In short, the Board finds that, while the Veteran's service-connected bilateral hearing loss, tinnitus, and lumbo-dorsal spine disabilities may interfere with his ability to obtain and maintain substantially gainful employment, they do not preclude such employment. 

Accordingly, the Board finds that referral for extra-schedular consideration under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  For the reasons noted above, the evidence does not support a finding that the Veteran is unemployable because of his service-connected disabilities, alone.  Accordingly, the preponderance of the evidence is against his claim for a TDIU rating.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


